Citation Nr: 0632561	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1952 until August 
1954.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the veteran, on his January 2005 VA form 
9, checked the box stating that he wanted to appeal all 
issues listed on the statement of the case (SOC).  Besides 
the issue of entitlement to service connection for 
asbestosis, the SOC also considered the veteran's claim for a 
compensable rating for bilateral sensorineural hearing loss.  
However, elsewhere on his VA form 9, in a January 2005 
statement in support of his claim, and at his April 2005 
hearing, the veteran expressed a desired to perfect only the 
claim of entitlement to service connection for asbestosis for 
appeal to the Board.  Based on the foregoing, the Board will 
only adjudicate the issue listed on the title page of this 
decision.


FINDING OF FACT

Asbestosis is not currently demonstrated by the competent 
medical evidence on file.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the AOJ to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  Moreover, 
while notice was not provided in that communication, or in 
any other correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought, this omission is not prejudicial to the 
veteran.  Indeed, because service connection is denied in the 
instant decision, VA's failure to provide notice as to the 
assignment of a disability rating and/or effective date has 
no adverse impact on the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after issuance of VCAA notice.  As such, there is 
no deficiency as to the timing of the VCAA notice.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim, including testimony at a RO hearing.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

It is noted that the veteran, at his January 2004 VA 
examination, stated that he had chest x-ray taken in 1998 by 
Princeton Radiology Associates where he was told that he 
possibly has asbestosis.  The veteran also claimed, during 
that VA examination, that he had a private CT scan done in 
1998 as well.  The VA examiner noted that these reports were 
not available for review and from a review of the claims 
folder, it does not appear these were ever obtained.  
However, as explained to the veteran in the January 2004 
notice, it is his responsibility to support his claim with 
additional evidence, particularly where the records in 
question are not in the custody of a federal agency.  
Moreover, it is noted that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Based on the foregoing, the Board finds that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Preliminary review of the record

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.



Legal criteria 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active military service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Analysis

The veteran served in the U.S. Army and he stated that he was 
transported to and from Korea aboard naval vessels.  He 
asserts that he was exposed to asbestos while serving aboard 
these ships and this exposure to asbestos resulted in 
asbestosis.  While there is no official documentation of 
exposure to asbestos, the veteran's assertions are credible 
and he is competent to report his symptoms.  See McGinty v. 
Brown, 4 Vet. App. 428 (1993).  

The critical question, however, is whether the record 
contains medical evidence of the claimed asbestosis due to 
the exposure to asbestos in service.  The Board notes that 
exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.

After reviewing the medical evidence of record, the Board 
finds that, for the reasons given herein, service connection 
for this disability is not appropriate, as the disability is 
not currently demonstrated.

It is initially noted that the service medical records do not 
show findings consistent with a chronic respiratory disorder 
or an asbestos-related disease.  A December 1952 chest plate 
x-ray was negative.  On examination for separation from 
service, in August 1954, clinical evaluation of the 
respiratory system was normal.  

After service, two examination reports from private 
physicians have findings related to an asbestos-related 
disease.  The first, a February 2003 report from Princeton 
Radiology Associates, P.A., gave an impression of basal 
pulmonary fibrosis/asbestosis.  In the second, a February 
2003 report from Urology Group of Central New Jersey, E.C.W., 
M.D., gave an impression of "[q]uestion of history of 
pulmonary fibrosis/asbestosis."  Dr. E.C.W. indicated that 
the veteran should follow up with another physician regarding 
such.  The Board notes that neither of the private physicians 
indicated that they had reviewed the veteran's claims folder 
nor did they link the above impressions to the veteran's 
service.

An examination was conducted by VA in January 2004.  The VA 
examiner, upon reviewing the claims folder and reports of the 
chest x-ray and CT scan of the chest, gave an impression of 
asbestosis by the patient's history.  The examiner elaborated 
on this impression and stated that the veteran has 
interstitial lung disease with bilateral lower lobe 
bronchiectosis, mild.  The examiner then opined that it is 
highly unlikely the veteran has asbestosis.  It was noted 
that the veteran has a past history of smoking between the 
ages of 15 to 21.  Lastly, the examiner stated that the 
veteran has moderate obstructive lung disorder.

In June 2005, the same VA examiner was asked give a clinical 
opinion on whether the veteran has asbestosis.  Upon 
reviewing the veteran's claims folder, the examiner opined 
that the veteran does not have asbestosis.  Specifically, the 
examiner stated that the February 2004 CT scan revealed no 
evidence of pleural plaques.  He also noted that there was 
some evidence of subpleural nodularity, some interstitial 
disease, as well as bilateral lower lobe mild bronchiectasis.  
He stated that the interpreting radiologist strongly 
suggested that the above findings are highly unlikely to 
represent asbestosis.  Further, the VA examiner found that 
the veteran's spirometry is consistent with obstructive lung 
disease, which does not reflect asbestosis, but is more 
likely due to nicotine abuse.

In sum, the Board finds the January 2004 VA examination and 
June 2005 VA opinion to be the most probative evidence of 
record.  As previously discussed, upon review of the claims 
folder in June 2005, the examiner determined that there was 
no evidence of asbestosis or any other asbestos-related 
disease.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board notes that even assuming 
that the veteran was exposed to asbestos in service, no 
medical provider has ever linked any of his respiratory 
conditions to any remote incident of service, including but 
not limited to asbestos exposure. 

The veteran has reported that he has asbestosis.  However, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the probative competent evidence does not 
establish a current diagnosis of asbestosis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for asbestosis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


